Title: Joseph Blunt to James Madison, 8 April 1829
From: Blunt, Joseph
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    New York
                                
                                April 8th 1829
                            
                        
                         
                        I have taken the liberty to transmit to you the two first volumes of the American Annual Register &
                            to request your perusal thereof if consistent with your leisure. If these volumes should meet with a favorable reception
                            the series will be continued, until in time it will form a valuable collection of American history. with great respect I
                            am your Obt Servt
                        
                        
                            
                                Joseph Blunt
                            
                        
                    